

116 HR 5032 IH: Recruiting in Underserved Rural Areas and Localities for Veterans Act
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5032IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mr. Huffman (for himself, Mr. Case, and Mr. Grothman) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend chapter 73 of title 38, United States Code, to direct the Secretary of Veterans Affairs to
			 establish a rural recruitment office within the Department of Veterans
			 Affairs to recruit health care professionals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Recruiting in Underserved Rural Areas and Localities for Veterans Act or the RURAL Veterans Act. 2.Establishment of the Office of Rural Recruitment (a)In generalChapter 73 of title 38, United States Code, is amended by inserting after section 7308 the following new section:
				
					7308A.Office of Rural Recruitment
 (a)EstablishmentThe Secretary shall establish an office within the Office of the Under Secretary for Health to be known as the Office of Rural Recruitment (in this section referred to as the Office). The purpose of the Office is to improve the recruitment of health care professionals for rural and highly rural community-based outpatient clinics and medical centers of the Department of Veterans Affairs.
 (b)DirectorThe Under Secretary of Health shall appoint the head of the Office who shall be called the Director of the Office of Rural Recruitment (in this section referred to as the Director).
						(c)Duties
 (1)Annually, the Director, in collaboration with the directors of each community-based outpatient clinic and medical center of the Department of Veterans Affairs, shall, to determine the hiring needs of such clinics and centers, do the following:
 (A)Assess the efficacy of hiring incentives to recruit health care professionals to practice in rural and highly rural community-based outpatient clinics and medical centers of the Department of Veterans Affairs.
 (B)Assess resources and funding necessary for rural and highly rural community-based outpatient clinics and medical centers of the Department of Veterans Affairs, which may include data from the most current determination published in the Federal Register pursuant to section 7412(a) of this title.
 (C)Identify hiring incentive programs offered for retaining health care professionals (including the Education Debt Reduction Program, the Employee Incentive Scholarship Program, and other programs under chapter 76 of this title) that provide scholarships, tuition reimbursement, and education debt reduction for health care professionals.
 (D)Determine the number of health care professionals who accepted positions in rural and highly rural community-based outpatient clinics and medical centers of the Department of Veterans Affairs during the previous fiscal year.
 (E)Determine the number of health care professionals that left positions described in subparagraph (D) during the previous fiscal year.
 (2)The Director, in collaboration with the directors of each community-based outpatient clinic and medical center of the Department of Veterans Affairs, shall develop and implement a national plan using information gathered under paragraph (1) and the strategies under subsection (d) to—
 (A)recruit health care professionals for rural and highly rural community-based outpatient clinics and medical centers of the Department of Veterans Affairs;
 (B)determine which such clinics or centers are high-need; (C)develop best practices and techniques for recruiting health care professionals in rural and highly rural community-based outpatient clinics and medical centers of the Department of Veterans Affairs;
 (D)not less than twice each fiscal year, train rural recruitment employees in the best practices and techniques developed under subparagraph (C); and
 (E)provide recruitment resources to the Veterans Integrated Service Networks, rural and highly rural community-based outpatient clinics, and rural and highly rural medical centers of the Department of Veterans Affairs, such as pamphlets and marketing material.
 (3)The Director shall coordinate an annual meeting for rural and highly rural community-based outpatient clinics and medical centers of the Department of Veterans Affairs to communicate rural recruitment needs among such clinics and centers.
 (d)Veterans Integrated Service NetworksThe director of each Veterans Integrated Service Network that includes at least one rural or highly rural community-based outpatient clinic shall annually develop and maintain a strategy to recruit health care professionals. Such strategy shall include the designation of at least one rural recruitment employee from the human resources department of such Veterans Integrated Service Network, or if no such department exists, any department within such Veterans Integrated Service Network.
						(e)Reports
 (1)The director of each rural and highly rural community-based outpatient clinic and medical center of the Department of Veterans Affairs shall submit to the director of the respective Veterans Integrated Service Network of such clinic an annual report on hiring needs with respect to recruiting health care professionals within such clinic.
 (2)The director of each Veterans Integrated Service Network described in subsection (d) shall submit to the Director an annual report containing—
 (A)the strategy under such subsection; and (B)a summary of hiring needs with respect to recruiting health care professionals in rural and highly rural community-based outpatient clinics.
 (3)The Secretary, acting through the Director, shall submit to the Committees on Veterans’ Affairs of the House of Representatives and Senate an annual report containing the information gathered pursuant to subsection (c)(1) and the national plan under paragraph (2) of such subsection.
 (f)DefinitionsIn this section: (1)The term rural recruitment employee means an employee of a Veterans Integrated Service Network designated under subsection (d) who is responsible for recruiting health care professionals for rural and highly rural community-based outpatient clinics and medical centers of the Department of Veterans Affairs.
 (2)The terms rural and highly rural have the meanings given such terms under the rural-urban commuting codes developed by the Secretary of Agriculture and the Secretary of Health and Human Services..
 (b)Designation of rural recruitment employeeNot later than September 30, 2023, the director of each Veterans Integrated Service Network that has at least one rural or highly rural community-based outpatient clinic shall designate a rural recruitment employee as required by the strategy described under section 7308A(d) of title 38, United States Code, as added by subsection (a).
 (c)Reporting timelineThe first reports under paragraphs (1), (2), and (3) of section 7308A(e) of title 38, United States Code, as added by subsection (a), shall be submitted not later than 12 months, 18 months, and 24 months, respectively, after the date of the enactment of this Act.
 (d)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7308 the following new item:
				
					
						7308A. Office of Rural Recruitment..
			3.Study on a scholarship program and establishment of a fellowship program for health care
			 professionals
			(a)Study on the feasibility of a rural recruitment scholarship program
 (1)Feasibility studyThe Director of the Office of Rural Recruitment established under section 7308A(a) of title 38, United States Code, as added by section 1(a), shall conduct a study on the feasibility of a scholarship program for health care professionals to attend the Uniformed Services University of the Health Sciences in exchange for service as full-time employees at a rural or highly rural community-based outpatient clinic or medical center of the Department of Veterans Affairs for a period determined by the Director.
 (2)Report and recommendationNot later than September 30, 2022, the Secretary, acting through the Director, shall submit to Congress a report—
 (A)on the study conducted pursuant to paragraph (1); and (B)containing a recommendation with respect to the operation of and funding for the program described under paragraph (1).
 (b)Establishment of the Rural Health Quality and Access Fellowship programIn carrying out section 7302 of title 38, United States Code, the Secretary shall establish the Rural Health Quality and Access Fellowship program to provide fellowships to health care professionals at the graduate or post-graduate level who—
 (1)serve on a short-term basis as full-time employees at a rural or highly rural community-based outpatient clinic or medical center of the Department of Veterans Affairs; and
 (2)conduct research on— (A)improving the quality of rural health care, including best practices for remote health care;
 (B)access to health care in rural areas; and (C)recruitment and retention of health care professionals in rural areas.
 (c)Health care professional definedIn this Act, the term health care professional means an individual who qualifies as an appointee under section 7402 of title 38, United States Code.
			